Citation Nr: 0627656	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-29 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the upper extremities.

2.  Entitlement to service connection for residuals of 
frostbite of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied the claims of service connection 
for frostbite of the upper and lower extremities.  

During the course of the veteran's appeal, his representative 
requested that the case be advanced on the Board's docket.  
The motion was granted in August 2006.  38 U.S.C.A. § 
7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2005). 



FINDINGS OF FACT

1.  The weight of the competent evidence establishes a nexus 
between residuals of frostbite of the upper extremities and 
active service.

2.  The weight of the competent evidence establishes a nexus 
between residuals of frostbite of the lower extremities and 
active service.



CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite of the 
upper extremities, is established.  38 U.S.C.A. § 1110, 
1154(b) (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Service connection for residuals of frostbite of the 
lower extremities, is established.  38 U.S.C.A. §§ 1110, 
1154(b); 5107; 38 C.F.R. § 3.303. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating her 
claim.  

Factual Background

The veteran contends that he suffers from residuals of 
frostbite to his upper and lower extremities which he 
incurred during cold weather exposure in the Korean War.  

The National Personnel Records Center (NPRC), in response to 
a VA request for the veteran's service records were "fire 
related" and unavailable.  Nonetheless, the claims file 
includes the veteran's DD 214, which reflects he was awarded 
the Army Occupation Medal (AOM) (Japan), the Combat Infantry 
Badge, the Korean Service Medal with two bronze stars, and 
the United Nations Service Medal (UNSM).  

The post-service medical evidence includes a May 2002 VA 
examination report in  which the veteran reported that he 
suffered frostbite to his hands and feet while he was in 
Korea.  He reported progressive symptoms over the past 
several years.  He complained of burning, tingling, and 
discomfort of his hands and feet.  He also reported that he 
was cold sensitive and when the temperature dropped below 50 
degrees his hands and feet felt cold.  He also indicated that 
he had Raynaud's phenomenon associated with his hands as well 
as hyperhidrosis, paresthesia and numbness of the hands and 
feet.  The pertinent diagnostic impression was residuals of 
frostbite involving the hands and feet with thenar atrophy 
involving the hands, cold sensitization, hyperhidrosis, and 
nocturnal pain.      

VA outpatient treatment records dated from 2002 to 2003 show 
continuing treatment for peripheral neuropathy of the hands 
and feet.

In a May 2003, R. B. Dugan, D.O., reported that he had 
completed extensive testing on the veteran for what appeared 
to be peripheral neuropathies in the hands, arms and feet.  
He indicated that he had reviewed the veteran's medical 
records from the VA Medical Center and he was informed by the 
veteran that his service medical records were no longer 
available.  He opined that it was at least as likely as not 
that the veteran's current bilateral hand and feet conditions 
were residuals of cold weather exposure which originated 
while on active duty in Korea.    

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

The courts have interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and of 
a link between the current disability and service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Analysis

The veteran's complete service medical records have not been 
obtained, and they are presumed to have been destroyed in a 
1973 fire at the NPRC.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when service 
medical records are unavailable, VA has a heightened 
obligation to explain its findings and conclusions, to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran, and to assist the 
veteran with the development of the claim.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

The post-service evidence shows treatment for, and diagnoses 
of, peripheral neuropathy of the hands and feet, thenar 
atrophy, cold sensitization, hyperhidrosis and nocturnal 
pain.  These records provide competent evidence of current 
disabilities.  

There is also competent evidence of in-service incurrence of 
an injury.   Though the service medical records are missing, 
the veteran is competent to report, as he did, that he 
experienced frostbite during active service.  His statements 
are consistence with the circumstances of his combat service, 
and provide competent evidence of an injury to his upper and 
lower extremities while in service.  38 U.S.C.A. § 1154(b).  

Furthermore, Dr. Dugan, considered an essentially accurate 
history as reported by the veteran, and provided a competent 
opinion linking the veteran's residuals of frostbite of his 
upper and lower extremities to an injury in service.  
Although the VA examiner did not provide an explicit opinion, 
he did find residuals of frostbite and noted no history of 
frostbite other than in service.

There is evidence against such a link, in that there is an 
absence of any treatment for residuals of frostbite in the 
years immediately after service.  However, Dr. Dugan was 
apparently aware of this information prior to making his 
opinion and essentially ruled out other causes for the 
peripheral neuropathy.

Since the only competent opinion is in favor of finding a 
link between current disabilities and cold exposure in 
service, the Board finds that the evidence warrants the grant 
of service connection for residuals of frostbite of the upper 
and lower extremities.  38 U.S.C.A. § 5107(b).  Those 
residuals have been identified as peripheral neuropathy, 
thenar atrophy, cold sensitization, hyperhidrosis, and 
nocturnal pain.


ORDER

Entitlement to service connection for residuals of frostbite 
of the upper extremities is granted.

Entitlement to service connection for residuals of frostbite 
of the lower extremities is granted.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


